      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 1 of 40




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 16-11613-RGS

                             EGENERA, INC.

                                     v.

                          CISCO SYSTEMS, INC.

                 MEMORANDUM AND ORDER ON
          CROSS MOTIONS FOR SUMMARY JUDGMENT AND
                TO EXCLUDE EXPERT TESTIMONY

                              June 23, 2021

STEARNS, D.J.

     Plaintiff Egenera, Inc., accuses defendant Cisco Systems, Inc., of

infringing United States Patent No. 7,231,430 (the ’430 patent). The case

having returned to this court from the Court of Appeals for the Federal

Circuit, the parties now cross move for a second round of summary

judgment. Each side also seeks to exclude the testimony of their competing

expert witnesses.

                        PROCEDURAL HISTORY

     Egenera filed its Complaint for patent infringement in August of 2016. 1

In April of 2017, Cisco petitioned the PTAB to institute an IPR of the ’430


     1 In its initial Complaint, Egenera also asserted infringement of U.S.
Patents Nos. 6,971,044 (the ’044 patent) and 7,178,059 (the ’059 patent). On
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 2 of 40




patent. While the petition was pending, Egenera withdrew Peter Schulter as

a named co-inventor of the patent. See Egenera, Inc. v. Cisco Sys., Inc., 379

F. Supp. 3d 110, 113-114 ¶¶ 10-18 (D. Mass. 2019) (Inventorship Rulings). In

February of 2018, the court construed the disputed claim terms and

concluded, inter alia, that the “logic to modify” term was means-plus-

function embodying a tripartite structure of “virtual LAN server 335, virtual

LAN proxy 340, and physical LAN driver 345.” See Egenera, Inc. v. Cisco

Sys., Inc., 2018 WL 717342, at *4-7 (D. Mass. Feb. 5, 2018) (CC Order). 2




Cisco’s motion to dismiss, the court found the ’059 patent to be directed to
patent-ineligible subject matter. Egenera, Inc. v. Cisco Sys., Inc., 234 F.
Supp. 3d 331, 345-346 (D. Mass. 2017) (MTD Opinion). Egenera dismissed
the ’044 patent without prejudice after the Patent Trial and Appeal Board
(PTAB) instituted inter partes review (IPR) on all claims. See Dkt ## 77 at
11-12; 78, 80, and 81.
     2  The full claim term is “logic to modify said received messages to
transmit said modified messages to the external communication network
and to the external storage network.” The court rejected Egenera’s argument
that “logic” denotes “software, firmware, circuitry, or some combination
thereof,” and instead determined that, because the term did not recite
sufficient structure, it would be construed as means-plus-function. CC
Order, at *4-6. The court concluded that “[t]he structure for modifying and
transmitting messages to the external communications network is [] ‘virtual
LAN server 335, virtual LAN proxy 340, and physical LAN driver 345’ and
equivalents,” and “the structure for modifying and transmitting messages to
the external storage network is ‘storage configuration logic 605’ and
equivalents.” CC Order, at *7.

                                     2
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 3 of 40




     After the close of discovery, Cisco moved, inter alia, to invalidate the

patent on grounds of the allegedly improper withdrawal of Schulter as a

named inventor.     In Cisco’s view, Schulter had “contribute[d] to the

conception of the claimed invention” as the originator of the tripartite

structure. Eli Lilly & Co. v. Aradigm Corp., 376 F.3d 1352, 1359 (Fed. Cir.

2004). The court agreed with Cisco that judicial estoppel barred Egenera

from a tactical restoration of Schulter as an inventor, see Egenera, Inc. v.

Cisco Sys., Inc., 348 F. Supp. 3d 99, 101-102 (D. Mass. 2018), but concluded

that sufficient disputes of fact remained to preclude an award of summary

judgment, see id. at 108. Following a three-day bench trial, the court made

detailed findings determining that Schulter had conceived the tripartite

structure and was therefore a true inventor of the ’430 patent. Thus, his

elimination as an inventor invalidated the patent. Inventorship Rulings at

128-129 ¶¶ 83-84.

     Egenera appealed. The Court of Appeals for the Federal Circuit held

that Egenera’s dropping of Schulter from the roster of inventors was a

correctable error, and that judicial estoppel did not apply in the

circumstances of the case. See Egenera, Inc. v. Cisco Sys., Inc., 972 F.3d

1367, 1376-1381 (Fed. Cir. 2020) (CAFC Opinion). The Court, on the other




                                     3
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 4 of 40




hand, affirmed this court’s means-plus-function construction of the “logic to

modify” term. See id. at 1372-1376.

      Now back before this court on remand, Egenera moves for partial

summary judgment of no “unclean hands” and no anticipation, and to strike

the reasonable royalty opinions of Dr. Stephen Becker. 3 Cisco counter-

moves for summary judgment of unclean hands; noninfringement; non-

entitlement to injunctive relief and pre-suit damages for indirect or willful

infringement; and to strike the infringement opinions of Dr. Mark Jones and

the reasonable royalty opinions of Dr. Ryan Sullivan.

     CROSS MOTIONS FOR JUDGMENT AS TO UNCLEAN HANDS

      Relying on testimony elicited at the inventorship trial, Cisco accuses

Egenera of unclean hands. “[A] determination of unclean hands may be

reached when ‘misconduct’ of a party seeking relief ‘has immediate and

necessary relation to the equity that he seeks in respect of the matter in

litigation,’ i.e., ‘for such violations of conscience as in some measure affect

the equitable relations between the parties in respect of something brought

before the court.’” Gilead Scis., Inc. v. Merck & Co., 888 F.3d 1231, 1239

(Fed. Cir. 2018), quoting Keystone Driller Co. v. Gen. Excavator Co., 290


      3In December of 2020, in light of the Federal Circuit’s mandate, the
court allowed Egenera’s motion to correct the inventorship to reinstate
Schulter. See Dkt # 318.
                                   4
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 5 of 40




U.S. 240, 245 (1933).      In Cisco’s view, Egenera committed egregious

litigation misconduct when four inventors of the ’430 patent, enlisted by

Egenera as paid consultants and represented by Egenera’s counsel, testified

falsely at the inventorship trial that Peter Schulter was not an inventor,

contradicting at times contemporaneous documents that they themselves

had authored. This testimony “ha[d] immediate and necessary relation” to

the litigation because Egenera was desperate to preserve the validity of the

’430 patent and its claims against Cisco. 4

      As Cisco accurately points out, the court did not credit the inventors’

testimony minimizing Schulter’s role in the creation of the invention and

characterized it as “post-hoc protestations” and an exercise in “historical

revisionism.” Inventorship Rulings at 129, ¶ 83(g). Nevertheless, the court

is unable to find that Egenera’s sketchy posturing of the ’430 patent’s

“Eureka moment” rose to the level of egregious misconduct that would

warrant the drastic remedy of dismissal. As the Federal Circuit noted,

Egenera’s account of the inventorship was staked out at a time when neither

party had advocated for a means-plus-function understanding of the “logic




      4 Cisco also notes that, by excluding Schulter, the last of the inventors
to be hired by Egenera as a member of the ’430 patent team, Egenera could
claim an earlier priority date to skirt a problematic prior art reference.

                                       5
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 6 of 40




to modify” term and was thus “consistent with its preferred claim

construction.” CAFC Opinion at 1377. Thereafter, Egenera was locked into

its position owing in part to, as it turned out, this court’s erroneous

application of judicial estoppel. 5    As was the case here, inventorship

“sometimes [] is complicated.” Id. at 1376. “Ultimately, inventorship is a

legal conclusion premised on underlying factual findings, and one that

depends on claim construction.” Id. The interplay of claim construction and

inventorship in this case was settled only after “a three-day trial and [an]

appeal.” Id. at 1378. Against this backdrop, while the court by no means

endorses Egenera’s less than level downplaying of Schulter’s contribution to

the ’430 patent, the court also cannot, in light of the Federal Circuit’s ruling,

go so far as to conclude that the dictates of equity require dismissal.

Accordingly, Cisco’s motion for summary judgment of unclean hands will be

denied, and Egenera’s motion for summary judgment of unsoiled hands will

be allowed.




      5Prior to the court’s judicial estoppel ruling, Egenera had advocated
that correction and not invalidation was the appropriate remedy for
misjoinder of inventors. See Dkt # 136 at 13.

                                       6
       Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 7 of 40




      CISCO’S MOTION FOR JUDGMENT OF NONINFRINGEMENT

       Cisco contends that, in light of the evidentiary record and the court’s

claim construction, Egenera cannot plausibly make out a case of

infringement. “To support a summary judgment of noninfringement it must

be shown that, on the correct claim construction, no reasonable jury could

have found infringement on the undisputed facts or when all reasonable

factual inferences are drawn in favor of the patentee.” Netword, LLC v.

Centraal Corp., 242 F.3d 1347, 1353 (Fed. Cir. 2001). Infringement comes

in two flavors. “To establish literal infringement, all of the elements of the

claim, as correctly construed, must be present in the accused system.” Id.

“For infringement by equivalency, all of the elements of the claimed

invention or an equivalent thereof must be present in the accused system.”

Id. at 1354.

       The ’430 patent is directed to solving problems in manually

configuring, deploying, and maintaining enterprise and application servers,

see ’430 patent, col. 1, ll. 21-58, and discloses “a processing platform from

which virtual systems may be deployed through configuration commands,”

id., col. 2, ll. 45-47.

       The platform provides a large pool of processors from which a
       subset may be selected and configured through software
       commands to form a virtualized network of computers
       (“processing area network” or “processor clusters”) that may be

                                      7
       Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 8 of 40




       deployed to serve a given set of applications or customer. The
       virtualized processing area network (PAN) may then be used to
       execute customer specific applications, such as web-based server
       applications. The virtualization may include virtualization of
       local area networks (LANs) or the virtualization of I/O storage.
       By providing such a platform, processing resources may be
       deployed rapidly and easily through software via configuration
       commands, e.g., from an administrator, rather than through
       physically providing servers, cabling network and storage
       connections, providing power to each server and so forth.

Id., col. 2, ll. 47-62. 6

       Egenera asserts claims 1, 3-5, and 7-8 of the ’430 patent. Claim 1 is

representative.

         1. A platform for automatically deploying at least one virtual
       processing area network, in response to software commands,
       said platform comprising:

           a plurality of computer processors connected to an internal
             communication network;

           at least one control node in communication with an external
              communication network and in communication with an
              external storage network having an external storage address
              space, wherein the at least one control node is connected to
              the internal communication network and thereby in
              communication with the plurality of computer processors,
              said at least one control node including logic to receive
              messages from the plurality of computer processors,
              wherein said received messages are addressed to the
              external communication network and to the external
              storage network and said at least one control node including
              logic to modify said received messages to transmit said

       6Additional descriptions of the claimed invention of the ’430 patent
may be found in the court’s Memorandum and Order on Cisco’s motion to
dismiss. See MTD Opinion at 334-336.
                                     8
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 9 of 40




          modified messages to the external communication network
          and to the external storage network;

        configuration logic for receiving and responding to said
          software commands, said software commands specifying (i)
          a number of processors for a virtual processing area network
          (ii) a virtual local area network topology defining
          interconnectivity and switching functionality among the
          specified processors of the virtual processing area network,
          and (iii) a virtual storage space for the virtual processing
          area network, said configuration logic including logic to
          select, under programmatic control, a corresponding set of
          computer processors from the plurality of computer
          processors, to program said corresponding set of computer
          processors and the internal communication network to
          establish the specified virtual local area network topology,
          and to program the at least one control node to define a
          virtual storage space for the virtual processing area network,
          said virtual storage space hdaving a defined correspondence
          to a subset of the external storage address space of the
          external storage network; and

        wherein the plurality of computer processors and the at least
         one control node include network emulation logic to
         emulate Ethernet functionality over the internal
         communication network.

As pertains to this motion, in its claim construction the court rejected

Egenera’s proposal to equate “computer processor/processor” to a

“processing node,” and instead construed the term to encompass a “CPU.”

CC Order, at *2-4.

     Cisco’s accused Unified Computing System (UCS) is a “scalable

compute platform.” Egenera Ex. 1 (Dkt # 172-1) at 41. Components of UCS

include the UCS Manager, Fabric Interconnects, Fabric Extenders and I/O

                                      9
     Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 10 of 40




Modules, B-Series Blades and C-Series Rack Servers, and I/O adapters. Each

of the asserted claims recites the limitation “software commands specifying

. . . a number of processors for a virtual processing area network.” Egenera

identifies the configConfMos software command as meeting this limitation.

In Cisco’s view, because configConfMos contains no field identifying a

number (of CPUs or anything else), it does not satisfy the claim limitation.

Further, Cisco notes that, as configConfMos associates a service profile with

a blade server – a “processing node” in the jargon of the patent – Egenera’s

infringement theory ignores the court’s claim construction of “processor” as

a “CPU.”

     Egenera does not dispute that configConfMos does not identify an

explicit numerical CPU parameter, but maintains that the command

nevertheless satisfies the claim limitation. Egenera contends that because

the number of CPUs in each Cisco blade server is known – it is revealed by

the number following the series-identifier B- or C- in the server’s model

number 7 – by associating a particular server, configConfMos specifies a

known number of CPUs for the UCS. Egenera also notes that, when a server




     7 Egenera explains, for example, that the Cicso server with model
number C460 has 4 CPU sockets, and that deploying a server with fewer
CPUs than sockets could cause serious problems.

                                     10
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 11 of 40




is added to a UCS, the UCS discovers the properties of the server, including

the number of CPUs on the server. The UCS Service Profile of a server,

further, displays the number of CPUs on the server.

      The court cannot conclude as a matter of law that configConfMos does

not meet the asserted limitation. The parties did not seek a construction for

“specifying . . . a number of processors.” While the claim language can be

read, as Cisco suggests, to require a specific numerical quantity, it can also

be understood as identifying some number of processors as a group or

selecting a group of specific processors. 8 Cisco does not point to any support

in the patent that would compel the specific value interpretation. The

language in the specification, explaining that “[e]ach PAN, through software

commands, is configured to have a corresponding subset of processors,” ’430

patent, col. 3, ll. 55-56 (emphasis added), is also consistent with the proposed

less restrictive reading of the claim limitation permitting a factfinder to

conclude that configConfMos specifies a number of CPUs for inclusion in the

UCS, albeit indirectly, by associating a server with a known number of CPUs.

See Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1282 (Fed. Cir.

2017) (where the parties did not seek to construe a claim limitation to


      8To take a mundane example, a request to “specify[] a number of
donuts” could be satisfied with a response of “twelve,” “that box,” or
“chocolate dipped, Boston cream, and apple fritter.”
                                   11
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 12 of 40




indicate an RTL statement, the jury’s infringement finding was supported by

substantial evidence that the accused method generated a test file from

which an RTL statement could be ascertained).

      Cisco also seeks judgment of noninfringement of claims 1 and 5 on

another ground. Claim 1 recites “the plurality of computer processors . . .

include network emulation logic to emulate Ethernet functionality over the

internal communication network.” Claim 5 recites “the plurality of computer

processors   ...   emulate    Ethernet     functionality   over   the   internal

communication network.”       Cisco does not dispute that UCS emulates

Ethernet functionality (at least for purposes of this motion) but contends that

because Ethernet emulation functionality resides with virtual network

interface cards (NIC) and interfaces — stand-alone components separate and

apart from the CPUs — the limitations are not met.

      Egenera points out that in each of claims 1 and 5, the Ethernet

emulation functionality is attributed to “the plurality of computer processors

and at least one control node.” (emphasis added). It therefore follows that

the emulation functionality is not required to reside uniquely on the CPUs.

Egenera contends that UCS Server CPUs satisfy the claim limitation because

they “communicate on and use virtual interfaces between themselves and




                                      12
     Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 13 of 40




UCS Fabric Interconnects over the UCS internal communication network.”

Egenera Opp’n (Dkt # 171) at 17.

      While Egenera is correct that Ethernet emulation functionality need

not reside on the CPUs alone, the claims nonetheless require the CPUs to

include some logic to emulate Ethernet functionality or to emulate Ethernet

functionality in some respect. The extent of the CPU’s role, as Egenera

explains, is its “knowledge and use of the virtual MAC address (and other

related information) over the virtual interface.”    Id. at 19.   However,

knowledge and use of a communications network is not emulation of the

functionality of that network – a person dialing and making a telephone call

to another’s phone number merely uses a telephone network and does not

emulate any functionality of that network. Egenera identifies no evidence

that the CPUs in the UCS provide any aspect of the functionality of an

Ethernet network. The court will accordingly allow summary judgment of

noninfringement on claims 1 and 5.

         CISCO’S MOTION TO EXLUDE THE INFRINGEMENT
                    OPINIONS OF DR. JONES

     Cicso seeks to exclude the infringement opinions of Egenera’s expert

witness, Dr. Mark Jones, on the grounds that he disregarded the court’s

construction of the term “computer processor/processor” as a CPU and

improperly equated it to a processing node. While the court agrees with

                                     13
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 14 of 40




Cisco that an expert witness must apply the court’s claim construction in his

or her infringement and invalidity analyses, see Exergen Corp. v. Wal-Mart

Stores, Inc., 575 F.3d 1312, 1321 (Fed. Cir. 2009), the court disagrees that Dr.

Jones contravened this rule. As explained earlier, Dr. Jones’s theory of how

the accused UCS satisfies the “specifying a number of processors” limitation

is at least a plausible reading of the claim language.

      In a footnote, Cisco also challenges Dr. Jones’s analysis of the

limitation “defining interconnectivity and switching functionality among the

specified processors,” contending that the virtual NICs, rather than the

CPUs, defined the network topology of the UCS.             However, as Cisco

acknowledged during claim construction in advocating for the CPU

construction of “computer processor,” nothing in the patent requires a direct

connection between computer processors.

      Cisco’s final example of an alleged breach by Dr. Jones of the claim

construction is a diagram presented in paragraph 72 of his report that was

also included in Egenera’s claim construction presentation. In this diagram,

a group of processor nodes are block-colored and labeled as “computer

processors.” This diagram can be understood, as Egenera advocates, as

indicating the location of “computer processors” on the processing nodes.

While the court agrees, to avoid any potential of confusion on the part of


                                      14
     Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 15 of 40




jurors, it will direct Egenera to make the simple adjustment of corresponding

the label of “computer processors” with CPUs (106j and 106l). Subject to this

prophylactic, Cisco’s motion will be denied.

    EGENERA’S MOTION FOR JUDGMENT OF NO ANTICIPATION

      Egenera seeks judgment of no anticipation as a matter of law. To

establish anticipation invalidity, “the four corners of a single[ ] prior art

document [must] describe every element of the claimed invention, either

expressly or inherently.” TriMed, Inc. v. Stryker Corp., 608 F.3d 1333, 1343

(Fed. Cir. 2010). A claim of patent invalidity must be proven by clear and

convincing evidence. Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 95

(2011).

      Egenera contends that each of Cisco’s prior art references is missing at

least one claim element – “a plurality of computer processors and at least

one control node connected to an internal communication network.” ’430

patent claims 5, 7, and 8. 9 Egenera notes that the PTAB, using a broader

claim construction standard and a lower burden of proof, declined to

institute on Cisco’s petition for IPR of the ’430 patent because Cisco did not


      9Claims 1, 3, and 4, the remaining independent claims, similarly
require that “the at least one control node is connected to the internal
communication network and thereby in communication with the plurality of
computer processors.”

                                     15
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 16 of 40




sufficiently establish that the asserted references taught a control node, or a

control node connected to an internal network. Egenera asserts that Cisco’s

anticipation contentions in this case suffer from the same deficiency.

      Cisco responds by pointing to the anticipation analysis of its expert

witness, Dr. Kevin Jeffay, including the element-by-element charts for each

asserted prior art reference or system. For example, Dr. Jeffay explains that

the Cisco Catalyst System discloses a control node connected to an internal

communications network and a plurality of computer processors because it

“connects a plurality of computers to one or more Catalyst switches and/or

routers.” Cisco Ex. 64 (Dkt # 175-1) at 48. 10 Cisco also distinguishes the

PTAB’s denial of institution of the IPR because the IPR concerned

obviousness arguments rather than anticipation, and because it now asserts

art that was not before the PTAB. 11




      10Cisco adds the further clarification that, in the Catalyst System, a
switch is a control node connected to computer processor(s) through a
communication network of wiring. See Cisco Opp’n (Dkt # 325) at 19.
      11 Cisco identifies thirteen pieces of alleged anticipatory prior art, see
Cisco Opp’n at 19, while the denial of IPR institution was based on only three
prior art patents, see Egenera Ex. 12 (Dkt # 312-12) at 6. In any case, a
decision by the PTAB to deny institution of IPR does not estop a party from
raising the same arguments before the district court. See Shaw Indus. Grp.,
Inc. v. Automated Creel Sys., Inc., 817 F.3d 1293, 1300 (Fed. Cir. 2016).

                                       16
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 17 of 40




      In reply, Egenera faults Cisco for “conflat[ing]” “two claimed

components [] into a single component for purposes of a prior art analysis.”

Egenera Reply (Dkt # 328) at 5, citing Becton, Dickinson & Co. v. Tyco

Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a claim

lists elements separately, ‘the clear implication of the claim language’ is that

those elements are ‘distinct component[s]’ of the patented invention.”)

(citation omitted).   Courts have not, however, followed Becton literally

where, as here, the asserted patent concerns a computer implemented

system. In Intellectual Ventures I LLC v. Symantec Corp., 2016 WL 948879

(D. Del. Mar. 10, 2016), aff’d, 725 F. App’x 976 (Fed. Cir. 2018), the court

rejected an argument based on Becton that the claim element “data transfer

unit” (DTU) is necessarily physically separate and distinct from the claim

element “network server” in a system directed to the remote mirroring of

data. See 2016 WL 948879, at *3. “Becton involved physical components,

whereas the DTU in the present invention undisputedly involves both

hardware and software. Here, the claims involve digital, rather than physical

separation.” Id.

      Moreover, the ’430 patent does not mandate physical separation of the

“control node” from other components.            The only claimed physical

requirement of the “control node” is that it be “connected to the internal


                                      17
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 18 of 40




communication network and thereby in communication with the plurality of

computer processors.” ’430 patent claim 1; see also NTP, Inc. v. Research in

Motion, Ltd., 418 F.3d 1282, 1310 (Fed. Cir. 2005) (“A ‘connection’ can occur

between these two devices regardless of whether they are housed separately

or together.”). The remaining requirements are functional: “said at least one

control node including logic to receive messages from the plurality of

computer processors,” and “said at least one control node including logic to

modify said received messages to transmit said modified messages to the

external communication network and to the external storage network.” ’430

patent claim 1.      Accordingly, the court cannot conclude that Cisco’s

anticipation contentions – to the extent that they map multiple claim

elements to the same physical component – are deficient as a matter of law.

Egenera’s motion for judgment of no anticipation will be denied. 12




      12 In a single paragraph in its reply, Egenera argues that, in the context
of the Catalyst System, the wiring connecting processors to a switch cannot
constitute a programmable network as required by the patent. See ’430
patent claim 1 (“said configuration logic including logic . . . to program said
corresponding set of computer processors and the internal communication
network to establish the specified virtual local area network topology”). This
contention has not been sufficiently briefed, nor is it clear that it is applicable
to all of Cisco’s asserted anticipatory prior art. The court will therefore not
consider it further.
                                        18
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 19 of 40




            CISCO’S MOTION FOR NO INJUNCTIVE RELIEF

      Cisco asserts that Egenera cannot as a matter of law establish

entitlement to injunctive relief, should Egenera prove infringement. “The[]

familiar principles [of equity] apply with equal force to disputes arising

under the Patent Act.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391

(2006). To obtain injunctive relief,

      [a] plaintiff must demonstrate: (1) that it has suffered an
      irreparable injury; (2) that remedies available at law, such as
      monetary damages, are inadequate to compensate for that
      injury; (3) that, considering the balance of hardships between the
      plaintiff and defendant, a remedy in equity is warranted; and (4)
      that the public interest would not be disserved by a permanent
      injunction.

Id.

      In Cisco’s view, Egenera’s seven-year delay in initiating this lawsuit in

2016, after learning of UCS in 2009, undermines its claim of irreparable

harm.    Egenera also ceased selling its patent-embodying BladeFrame

systems in 2008. As Cisco sees it, because Egenera no longer competes in

the server market, it cannot suffer any future harm, at least of an irreparable

nature, from Cisco’s sales of UCS. Compounding the issue, Egenera has

allowed other players in the server market to sell rebranded versions of its

products in exchange for pecuniary compensation, and has made a similar

licensing offer to Cisco in the past. Egenara’s willingness to license its


                                       19
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 20 of 40




technology, Cisco fairly argues, reflects the adequacy of money damages.

Cisco also points out that Egenera did not seek a preliminary injunction, does

not seek lost profits in this case, and has already determined a reasonable

royalty in the neighborhood of $1,000 per unit of UCS. Finally, Cisco

maintains that the balance of hardships favors it as an active participant in

the market, and that the public has a greater interest in accessing its

innovative products, especially given the fact that Egenera is unable to offer

customers anything equivalent.

      In response, Egenera asserts that it had only come to a firm conviction

that Cisco had infringed its patented technology on the eve of filing suit, and

that, further, it would be unfair to overemphasize any pre-suit delay in view

of the “daunting task” faced by a smaller company like Egenera in enforcing

its intellectual property rights against an industry giant like Cisco. Egenera

Opp’n (Dkt # 180) at 6. Egenera also disputes Cisco’s characterization of its

lack of market participation. Although it no longer markets servers, Egenera

avers that it actively sells its PAN Manager software in combination with

hardware from multiple manufacturing partners.            PAN Manager, in

Egenera’s view, serves the same function as the software on Cisco’s UCS. A

purchase of UCS therefore displaces the purchase of a product that

incorporates PAN Manager, and in that way, Cisco can be said to directly


                                      20
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 21 of 40




compete with Egenera. 13      See Presidio Components, Inc. v. Am. Tech.

Ceramics Corp., 702 F.3d 1351, 1363 (Fed. Cir. 2012) (“Even without

practicing the claimed invention, the patentee can suffer irreparable injury.

Direct competition in the same market is certainly one factor suggesting

strongly the potential for irreparable harm without enforcement of the right

to exclude.”).

      Egenera also offers a different calculus of the relative hardships and

public interest. Egenera fears that Cisco’s continual dominance in the server

virtualization market (a position built on the alleged infringement, as

Egenera sees it) would obliterate Egenera’s software business altogether.

Egenera also notes that an injunction would not impact existing Cisco UCS

users, and views the inability to purchase new Cisco UCS systems as only a

minor irritant when weighed against the stronger public interest in

protecting and promoting intellectual property and innovation.

      Absent an infringement determination and in light of, inter alia,

factual issues surrounding Egenera’s market participation, the court agrees

with Egenera that it is premature to assess the availability of injunctive relief




      13Egenera suggests that an injunction can be narrowly tailored to
enjoin only Cisco’s distribution of the offending software, but not the
hardware itself (or with other software).
                                     21
        Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 22 of 40




at this point in the litigation. Accordingly, the court will deny Cisco’s motion

subject to renewal post-trial on a perfected evidentiary record.

   CISCO’S MOTION FOR JUDGMENT OF NO PRE-SUIT DAMAGES,
           INDIRECT INFRINGEMENT, OR WILLFULNESS

Pre-Suit Damages

        Cisco contends that Egenera is not entitled to pre-suit damages for any

alleged infringement because Egenera did not mark its patent-embodying

products in accordance with 35 U.S.C. § 287(a). “Pursuant to 35 U.S.C. §

287(a), a patentee who makes or sells a patented article must mark his

articles or notify infringers of his patent in order to recover damages.” Arctic

Cat Inc. v. Bombardier Recreational Prods. Inc., 876 F.3d 1350, 1365 (Fed.

Cir. 2017). Constructive notice through marking may be effectuated

        either by fixing [on a patented article] the word “patent” or the
        abbreviation “pat.”, together with the number of the patent, or by
        fixing thereon the word “patent” or the abbreviation “pat.”
        together with an address of a posting on the Internet, accessible
        to the public without charge for accessing the address, that
        associates the patented article with the number of the patent, or
        when, from the character of the article, this can not be done, by
        fixing to it, or to the package wherein one or more of them is
        contained, a label containing a like notice.

35 U.S.C. § 287(a). Compliance with the marking statute is a question of fact

with the burden of proof assigned to the patentee. Arctic Cat, 876 F.3d at

1366.



                                       22
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 23 of 40




      Egenera does not assert that it gave actual notice of the alleged

infringement to Cisco prior to filing suit. At issue is whether Egenera

provided sufficient constructive notice to open the door for an award of pre-

suit damages. Cisco notes, and Egenera does not dispute, that Egenera’s

BladeFrame systems were not marked with the ’430 patent number. Egenera

instead contends that the constructive notice period began on October 1,

2013, after it had stopped selling physical servers. Egenera explains that, as

of that date, it began virtually marking its Pan Manager software by including

the following language in four user reference manuals 14 provided with Pan

Manager:

      This product is protected by U.S. and international copyright and
      intellectual property laws. Egenera products are covered by one
      or more patents listed at http://www.egenera.com/patents.

The website, in turn, at substantially 15 all times since August of 2012, listed

Egenera’s inventory of patents, including the ’430 patent. See Maxwell v. J.

Baker, Inc., 86 F.3d 1098, 1111 (Fed. Cir. 1996) (“[O]nce marking has begun,




      14 These include the Configuration and Installation Guide, the API
Primer, the Command Reference, and the Administrator’s Guide.

      15 Egenera acknowledges that the website may have become
unavailable between May and August of 2016 as the result of a website
refurbishing.
                                23
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 24 of 40




it must be substantially consistent and continuous in order for the party to

avail itself of the constructive notice provisions of the statute.”).

      Egenera maintains that this virtual notice complied with the marking

statute. As a practical matter, because Pan Manager was distributed as a

downloadable image, there was no physical product or packaging on which a

patent notice could have been inscribed. The reference manuals containing

the notice were distributed (in media kits) with the downloadable software

image, and users routinely consulted them during the installation and use of

Pan Manager.

      In the court’s view, Egnera’s argument misses the mark. Section

287(a) permits marking by label or on a package in lieu of “fixing” a notice

on the patented article when “from the character of the article, [physical

marking] can not be done.” Here, Egenera does not contend that Pan

Manager by itself practices the ’430 patent. Rather, it is the combination of

third-party hardware and the Pan Manager software that is asserted to

embody the ’430 patent. Egenera does not dispute that a patent notice could

have been physically placed on the third-party hardware. Egenera insists

that it would have been improper for it to mark third-party hardware as the

hardware is often sold without Pan Manager. Egenera, however, does not

explain why third-party hardware installed with Pan Manager could not have


                                       24
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 25 of 40




been appropriately marked by the hardware manufacturer or the

distributor. 16

      A licensee, including an implied licensee, “who makes or sells a

patented article does so ‘for or under’ the patentee, thereby limiting the

patentee’s damage recovery when the patented article is not marked.”

Amsted Indus. Inc. v. Buckeye Steel Castings Co., 24 F.3d 178, 185 (Fed. Cir.

1994). In Amsted, the patentee sold a component of a patented device to

customers “with the expectation that they would use that element to make

and sell the patented invention,” rather than under an express license. Id. at

184. The Federal Circuit concluded that the patentee “could have sold its

[component] with a requirement that its purchaser-licensees mark the

patented products ‘licensed under U.S. X,XXX,XXX.’,” and that without such

public notice of the patented article, the patentee could not recover pre-suit

damages.     Id. at 185.   Here, Egenera implicitly authorized third-party

manufacturers to sell hardware with Pan Manager installed, and the absence




      16 Cisco notes that, in the case of at least one hardware manufacturer,
a separate entity was hired to install Pan Manager on the hardware and
distribute the (unmarked) assemblage to end-users. Cisco posits that the
installer/distributer could easily have marked the finished product for
Egenera’s benefit.

                                     25
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 26 of 40




of marking on the patented combination precludes Egenera’s pre-suit

recovery. 17

      Even if, for argument’s sake, off-product marking would suffice in this

case, the substance of Egenera’s constructive notice is nonetheless defective.

Virtual marking, like physical marking, must provide public notice of the

patented article. See Nike, Inc. v. Wal-Mart Stores, Inc., 138 F.3d 1437, 1443

(Fed. Cir. 1998) (“The marking statute serves three related purposes: 1)

helping to avoid innocent infringement, 2) encouraging patentees to give

notice to the public that the article is patented, and 3) aiding the public to

identify whether an article is patented.”) (internal citations omitted). In

McKesson Automation, Inc. v. Swisslog Italia S.P.A., 712 F. Supp. 2d 283

(D. Del. 2010), a list of patents appeared on the login-screen of the software

(Connect-Rx) that controlled the patented hardware system (Robot-Rx). Id.

at 296. The court rejected the patentee’s assertion that this passed muster.

“[A] user has no way of knowing which patents listed on the log-in screen

cover which of the multiple products controlled by the Connect-Rx software,



      17There is an exception that applies in the following circumstance:
“[w]hen the failure to mark is caused by someone other than the patentee,
the court may consider whether the patentee made reasonable efforts to
ensure compliance with the marking requirements.” Maxwell, 86 F.3d at
1111-1112. Egenera has not claimed any efforts to ensure the marking of the
combination of third-party hardware and the Pan Manager software.

                                     26
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 27 of 40




or whether the patents cover the Connect-Rx software itself.” Id. at 297.

Because there was no clear association of the displayed patent numbers with

any given patented article, “[t]he court conclude[d] that the marking

displayed by the Connect-Rx software does not sufficiently apprise the public

that the Robot-Rx is covered by the patents-in-suit.” Id. Here, a user would

similarly not divine from the generic notice in a reference manual directed to

“Egenera’s products” that the marriage of third-party hardware with

Egenera’s Pan Manager comprised the patented article.

      Virtual marking must also “provide such notice in a manner

commensurate with the notice provided by physical marking,” Mfg. Res.

Int’l, Inc. v. Civiq Smartscapes, LLC, 397 F. Supp. 3d 560, 577 (D. Del. 2019),

that is, notice sufficient to “associate[ ] the patented article with the number

of the patent,” id., quoting 35 U.S.C. § 287(a). In Manufacturing Resources,

the court found wanting a patentee’s marking website that listed the category

of products covered by each patent but not the specific patents associated

with each covered product.        Id. at 577-578.      “Mere direction to a

general website listing patents for all the patentee’s products does not create

this same association.” Id. at 577. Nor does “[s]imply listing all patents that

could possibly apply to a product or all patents owned by the patentee on the




                                      27
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 28 of 40




patentee’s marking website[.] It merely creates a research project for the

public.” Id.

      Egenera attempts to distinguish Manufacturing Resources by pointing

to what it perceives as differences between the two websites at issue. 18

Egenera notes that its website listed only 14 patents, all of which pertain to

the server virtualization technology practiced by three of its four products

(with the fourth product being unrelated), rather than the approximately 100

patents covering 46 products in Manufacturing Resources. The court does

not find these distinctions any more meaningful than debating the number

of possible states of a Rubik’s cube. Egenera’s webpage displays only a table

of patent numbers and titles, and does not include the product information

that it now seeks to rely on. 19 Further, that a smaller number of patents

entails a less time-consuming research project does not alter the fact that the



      18Egenera also cites to National Prods., Inc v. Arkon Res., Inc, 2019
WL 1034321 (C.D. Cal. Jan. 9, 2019) as authority supporting its position. In
National Products, the court denied summary judgment of non-compliance
with the marking statute where the patentee’s website listed over 100 patents
and did not identify the specific products associated with the asserted
patents. In so holding, the court declined to engage in a substantive analysis
based on a “limited record” for what appeared to be a question of first
impression. Id., at *16. That rationale is not applicable here.
      19 Egenera does not assert that the three relevant products each
practice all 14 patents.

                                      28
     Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 29 of 40




webpage does not provide the statutorily required association between a

patented product and the applicable patents.        Finally, as the court in

Manufacturing Resources noted, “permitting such a practice would likely

create issues under the false marking statute if association could be inferred

solely from marking the product with the website address.” 397 F. Supp. 3d

at 577. Nothing on Egenera’s webpage informs a visitor which of its products

practice the listed patents (or a subset thereof), and which do not. In sum,

Egenera’s virtual marking does not sufficiently apprise the public that the

combination of third-party hardware and Pan Manager is covered by the

’430 patent. See Nike, 138 F.3d at 1446 (The focus of the marking inquiry is

“whether the patentee’s actions were sufficient, in the circumstances, to

provide notice in rem.”).

Post-Suit 20 Indirect and Willful Infringement

      Cisco asserts that Egenera cannot prove liability for post-suit indirect

and willful infringement because of Cisco’s reasonable belief of

noninfringement. “‘[I]nduced infringement under § 271(b) requires [inter

alia] knowledge that the induced acts constitute patent infringement.’”

Commil USA, LLC v. Cisco Sys., Inc., 575 U.S. 632, 641 (2015), quoting


      20  Cisco also sought summary judgment of no pre-suit indirect and
willful infringement. This contention is moot considering the court’s ruling
that Egenera is not entitled to recover pre-suit damages.
                                      29
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 30 of 40




Glob.-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011). “[I]f the

defendant reads the patent’s claims differently from the plaintiff, and that

reading is reasonable,” then the defendant is not liable for indirect

infringement. Id. at 642. “This knowledge requirement[, however,] may be

satisfied under the doctrine of willful blindness. . . . [T]he doctrine of willful

blindness requires the patentee to show not only that the accused

subjectively believed that there was a high risk of infringement, but also that

the accused took deliberate actions to avoid confirming infringement.”

Unwired Planet, LLC v. Apple Inc., 829 F.3d 1353, 1364 (Fed. Cir. 2016).

Similarly, culpability for willful infringement “is generally measured against

the knowledge of the actor at the time of the challenged conduct.” Halo

Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1933 (2016). “[A] person is

reckless if he acts ‘knowing or having reason to know of facts which would

lead a reasonable man to realize’ his actions are unreasonably risky.” Id.

(citation omitted).

      In support of its asserted reasonable belief of noninfringement, Cisco

relies on the testimony of several of its employees who profess having

technical knowledge of the accused UCS system. Each of these witnesses

reviewed the claims of the ’430 patent and formed a personal opinion that

UCS did not infringe.


                                       30
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 31 of 40




      Egenera disputes Cisco’s reasonableness theory, pointing out that it

had explained in detail the basis of its accusations in its infringement

contentions, yet none of Cisco’s witnesses had considered them before

forming their opinions. 21 The witnesses also did not profess familiarity with

the art of performing a patent infringement analysis, and several mistakenly

compared UCS to Egenera’s BladeFrame product rather than the claims

themselves. 22 Egenera also argues that the witnesses either did not reference

the court’s claim construction, or incorrectly applied it. Because intent and

willfulness are questions of fact to be determined on consideration of the

totality of the circumstances, the court cannot, on this record, find as a

matter of law that Cisco held a reasonable belief of noninfringement.

     CISCO’S MOTION TO EXCLUDE THE REASONABLE ROYALTY
                  OPINIONS OF DR. SULLIVAN

      Cisco seeks to strike the reasonable royalty opinions of Egenera’s

damages expert, Dr. Ryan Sullivan, on several grounds. Cisco first contends

that Dr. Sullivan’s royalty calculations were built on a base that is unreliable



      21 Egenera also contends that Cisco could not have formed a reasonable
belief of invalidity because the PTAB had refused to institute Cisco’s petition
for inter partes review of the ’430 patent under a lower evidentiary standard
on a broader claim construction.

      22Egenera further notes that none of the noninfringement theories
provided by the witnesses are advanced by Cisco in support of summary
judgment.
                                   31
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 32 of 40




because it includes UCS configurations that Egenera does not accuse of

infringement. According to Cisco, Dr. Sullivan also failed to discount from

the sales of UCS B- and C-series those configurations that do not include

fabric extenders or I/O modules. This dispute ultimately is one over fact and

not methodology – Egenera does not challenge Cisco’s premise that the

royalty base should be limited to the accused products, nor does it accuse

UCS configurations that do not include fabric extenders or I/O modules.

Relying on the declaration of its expert, Dr. Jones, Egenera maintains that

all UCS B-series servers 23 include the I/O module as a required component

of the chassis, and that all UCS C-series servers used with UCS Manager

incorporate a fabric extender or an I/O module. See Jones Decl. (Dkt # 166-

4) ¶ 3. In its brief and reply, Cisco does not point the court to any definitive

evidence that B- and C-series servers were sold and/or used in the non-

accused configurations. 24 On this record, the court cannot conclude that Dr.

Sullivan’s royalty base stands on a fatally fictive foundation.




      23 Dr. Sullivan’s analysis does exclude an unaccused variation (Mini)
that is not at issue here.

      24Cisco characterizes Dr. Jones’s declaration as an excludable late-
disclosed expert opinion. However, whether B- and C-series servers were
sold in certain configurations is a matter of fact, and not one of expert
interpretation.
                                    32
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 33 of 40




      Cisco also challenges the acquisition and cost-saving methodologies

that Dr. Sullivan used in computing a reasonable royalty. In applying the

acquisition approach, Dr. Sullivan looked to what Cisco had paid to acquire

Nuova Systems (the original developer of the UCS technology) as a

benchmark for what Cisco would be willing to pay to license Egenera’s

patented technology. Dr. Sullivan first divided the effective acquisition price

of Nuova by its revenue to determine the “effective payment share.” He then

multiplied the “effective payment share” by the UCS per-server revenue to

estimate the amount that Cisco would have been willing to pay per-server in

exchange for the UCS revenue stream.         Finally, Dr. Sullivan applied a

“technological apportionment factor” to determine the percentage of the

benefit attributable to the patented technology.

      Cisco maintains that Dr. Sullivan’s calculus is flawed at the

multiplication step – in determining the UCS per-server revenue, Dr.

Sullivan included the sales of memory and other non-accused items, thereby

inflating the per-server revenue figure. Cisco notes that of the ten highest

revenue categories that figured in Dr. Sullivan’s computation, eight

(amounting to 85% of the top ten total) were memory components that

Egenera admits do not infringe. Dr. Sullivan’s total also included revenue

for categories such as replacement batteries, packaging, cable access bars,


                                      33
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 34 of 40




plastic panels, cable management rings and straps, rack doors, mounting

screws, cage nuts, and sundry other non-accused staple articles.

      Egenera counters, and the court agrees for purposes of this motion,

that Dr. Sullivan’s approach is permitted because the patent is directed to the

system as a whole, and not simply a component thereof. 25 See, e.g., ’430

patent claim 3 (directed to “[a] platform for automatically deploying at least

one virtual processing area network”) (emphasis added). As the Federal

Circuit explained in AstraZeneca AB v. Apotex Corp., 782 F.3d 1324 (Fed.

Cir. 2015), “it has long been recognized that a patent that combines ‘old

elements’ may ‘give[ ] the entire value to the combination’ if the combination

itself constitutes a completely new and marketable article.” Id. at 1338-1339.

(citation omitted).

      It is not the case that the value of all conventional elements must
      be subtracted from the value of the patented invention as a whole
      when assessing damages. For a patent that combines “old
      elements,” removing the value of all of those elements would

      25 Contrary to Cisco’s suggestion, Dr. Sullivan’s analysis is not an
application of the so-called “entire market rule.” The “entire market rule”
provides that when small components of multi-element products are accused
of infringement, the patentee may “assess damages based on the entire
market value of the accused product only where the patented feature creates
the ‘basis for customer demand” or “substantially create[s] the value of the
component parts.’” Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1318
(Fed. Cir. 2011) (citation omitted). Because the claims here are directed to a
multi-element system, there is no requirement to demonstrate that any
particular component of the system drives customer demand.

                                      34
     Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 35 of 40




     mean that nothing would remain. In such cases, the question is
     how much new value is created by the novel combination, beyond
     the value conferred by the conventional elements alone.

Id. at 1339. Here, the physical components of the claimed platform are not

claimed as novel. Rather, the invention resides in the overall arrangement

and configuration of the components that are designed to enable the stated

function of “deploy[ing a] virtual processing area network.” Accordingly, the

court rejects Cisco’s deconstructionist approach in its valuation of the

accused UCS system. 26

     Dr. Sullivan’s cost-saving approach, on the other hand, uses the total-

cost-of-ownership (TCO) savings of UCS over competing server deployments

as the revenue base. Dr. Sullivan notes that Cisco touts TCO savings as a

major benefit of migrating to the UCS system and advertises the amount of

savings attributable to the patented technology as “economically equivalent

to producer profits in this case.” Egenera Opp’n (Dkt # 165) at 5. To

determine the savings attributable to the patented technology, Dr. Sullivan

used Cisco’s own online tool to estimate the reduction in customer data

center capital and operating expense to be gained by switching to UCS. He

then multiplied the per-server savings by both a technical and a


     26Cisco has not presented evidence to suggest that the components
whose revenue figured into Dr. Sullivan’s computation were sold separately
from UCS.
                                    35
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 36 of 40




commercialization apportionment factor to account for the benefit of UCS

derived from non-patented technology, and to credit Cisco for its efforts in

bringing UCS to market. The resulting value is the per-server royalty rate

that informs his model.

      The court agrees with Cisco that Dr. Sullivan’s cost-saving

methodology rests on a jerry-built foundation. The general principle that a

lower TCO enables a vendor to charge a customer a premium in the

acquisition price is sound. For example, a customer may be willing to pay

$10 for an energy-efficient LED lightbulb instead of $2 for an incandescent

bulb in order to save $20 in annual electrical costs. It does not follow,

however, that the vendor’s revenue is equivalent to the customer’s TCO. 27

The lightbulb maker does not receive the $20 that the customer saves in

electric costs nor does it necessarily earn an equivalent amount on the sale

of the LED bulb. So it is the case here. Any premium Cisco charges for the

lower TCO feature is already built into the sales price for UCS. 28 Dr. Sullivan


      27 Egenera cites to Hal Varian’s Intermediate Microeconomics, 6th ed.
(2003), at 388, as evidence of the general acceptance of Dr. Sullivan’s
methodology. Egenera Opp’n (Dkt # 165) at 13. The textbook explains that
a producer’s surplus is equal to its revenue less its variable costs (this is the
basis of the uncontroversial apportionment steps of Dr. Sullivan’s analysis),
but the treatise does not equate a customer’s TCO savings to a producer’s
surplus.
      28 In the abstract, a customer may be willing to pay up to the TCO
savings to achieve a benefit from a bargain. For example, in the game of
                                    36
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 37 of 40




offers no evidence or analysis to tie Cisco’s revenue to TCO savings other than

his ipse dixit. Because TCO savings is not a reliable approximation of

revenue, the court will exclude Dr. Sullivan’s cost-savings analysis.

   EGENERA’S MOTION TO EXCLUDE THE REASONABLE ROYALTY
                  OPINIONS OF DR. BECKER

      In its turn, Egenera seeks to exclude the reasonable royalty opinions of

Cisco’s damages expert, Dr. Stephen Becker. Dr. Becker used the valuation

of Egenera as a going concern at the time the alleged infringement began as

the base for his royalty computation. He excluded portions of the valuation

he considered not attributable to the ’430 patent (such as servicing of the

installed base and foreign sales), then applied a factor equal to Cisco’s market

share (to reflect the non-exclusive nature of the hypothetical license) and

apportioned the value between the patented and non-patented aspects of



Monopoly, a player could elect to pay the bank $50 to get out of jail or
purchase a “get out jail free” card from another player. A rational player
would theoretically be willing to pay any amount under $50 to another player
to obtain a savings above and beyond paying the bank to get out of jail. In
the reality of the marketplace, however, there are acquisition costs,
transaction costs, and other factors at play. (Egenera relies on Cisco’s
marketing material to suggest that acquisition costs are “almost ‘irrelevant.’”
See Egenera Opp’n (Dkt # 165) at 12, citing Egenera Ex. 11 (Dkt # 166-11).
What Cisco actually said was that “[t]he acquisition cost difference between
server vendors is irrelevant” because the costs of servers from different
vendors do not vary significantly in the competitive marketplace. See
Egenera Ex. 11.) Cisco’s sales volume (and thus what Egenera claims as the
reasonable royalty base) reflects the marketplace demand for UCS supplied
at Cisco’s actual (and not some theoretically possible) pricing model.
                                       37
      Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 38 of 40




Egenera’s Pan Manager. Finally, Dr. Becker applied the remainder of the

Georgia-Pacific factors. See Exmark Mfg. Co. Inc. v. Briggs & Stratton

Power Prod. Grp., LLC, 879 F.3d 1332, 1348-1349 (Fed. Cir. 2018), citing

Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y.

1970).

      Egenera asserts that Dr. Becker’s methodology is questionable because

it does not account for Cisco’s use of the ’430 patent. See Aqua Shield v. Inter

Pool Cover Team, 774 F.3d 766, 770 (Fed. Cir. 2014) (“The ‘value of what

was taken’ – the value of the use of the patented technology – measures the

royalty.”) (citation omitted). Egenera notes that, although Dr. Becker agreed

that a patent could be worth more than the company that owns it, he

improperly capped the damages at Egenera’s market valuation, which did

not include the value of Cisco’s use of the ’430 patent. Further, Egenera

characterizes Dr. Becker’s application of Cisco’s market share to Egenera’s

market value as “meaningless,” Egenera Mot. (Dkt # 144) at 4, because

Egenera did not own 100% of the available market, see Egenera Reply (Dkt

# 191) at 1.

      Cisco responds, and the court agrees, that Dr. Becker’s approach is

sufficiently plausible. Cisco explains that a patent can be worth more than

the company that owns it in a “Rembrandt in the attic” situation in which the


                                      38
     Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 39 of 40




company is not actively practicing the patent. Cisco Opp’n (Dkt # 169) at 5.

Here, because Egenera made and sold products embodying the patent, the

patent’s value, as Dr. Becker saw it, was subsumed in the valuation of

Egenera as a company.       Dr. Becker’s premise, in other words, is not

dissimilar from Dr. Sullivan’s cost of acquisition approach. Dr. Sullivan

looked to what Cisco paid for a company that owned the UCS technology. Dr.

Becker treated Egenera’s valuation as the amount of money that someone

purchasing Egenera, including the ’430 patent, would have paid at the time

of the infringement. Both approaches begin with the value of the company

before making exclusions not attributed to the patented technology. It is for

the jury, with the benefit of rigorous cross-examination, to decide the

outcome of a reasonable hypothetical negotiation.

                                  ORDER

     For the foregoing reasons, Cisco’s Motion for Summary Judgment of

Unclean Hands is DENIED. Egenera’s Motion for Summary Judgment of

No Unclean Hands is ALLOWED. Cisco’s Motion for Summary Judgment

of Noninfringement is ALLOWED-IN-PART as to claims 1 and 5, and

otherwise DENIED. Cisco’s Motion to Exclude the Infringement Opinions

of Dr. Jones is DENIED subject to the caveat to clarify labels. Egenera’s

Motion for Judgment of No Anticipation is DENIED. Cisco’s Motion for


                                     39
     Case 1:16-cv-11613-RGS Document 330 Filed 06/23/21 Page 40 of 40




Summary Judgment of No Injunctive Relief is DENIED. Cisco’s Motion

for Summary Judgment of No Pre-Suit Damages, Indirect Infringement,

or Willfulness is ALLOWED-IN-PART as to pre-suit damages, and

otherwise DENIED. Cisco’s Motion to Exclude the Reasonable Royalty

Opinions of Dr. Sullivan is ALLOWED-IN-PART as to the cost-saving

analysis, and otherwise DENIED. Egenera’s Motion to Exclude the

Reasonable Royalty Opinions of Dr. Becker is DENIED. The Clerk will set

the remaining claims for trial.

                                  SO ORDERED.

                                  /s/ Richard G. Stearns
                                  UNITED STATES DISTRICT JUDGE




                                   40
